DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve body even when fully compressed permits a full medium flow through the blow gun as recited in claims 16, 23 and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The anti-backflow valve 5 having a valve body 50, it is unclear how the biased to open slits (Fig. 8) prevent the backflow of the medium and how when fully compressed permits a full medium flow through the blow gun. Clarification is respectfully requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first one" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read --the first piston head.--
Claim 6 recites the limitation "the direction of flow" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The medium stream recited in line 1 of claim 1 is insufficient because it is not a positively recited element. The term “for" in line 1 indicates that the medium stream is not a positively recited element (an optional element in the claimed invention). However, the medium stream in line 1 of claim 6 is positively recited to be deviated less than 90° upon passing from the inlet passage into 
Claim 8 recites the limitation "the opening area" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Same rejection applies to claim 18.
Claim 9 recites the limitation "the axis (c)" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The term "successively" in line 4 of claim 8 is a relative term which renders the claim indefinite.  The term "successively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “proper order or sequence” needed to meet the claim limitation in not known. Same rejection applies to claim 18. 
The term "progressive" in line 5 of claim 8 is a relative term which renders the claim indefinite.  The term "progressive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The flow rate “developing gradually” needed to meet the claim limitation in not known. Same rejection applies to claim 18. 
The term "reduces" in line 2 of claim 12 is a relative term which renders the claim indefinite.  The term "reduces" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The magnitude of 
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey et al. (US 7,591,435. Downey hereafter).

a) a gun body (14) having an inlet passage (52) adapted for (capable of) connection to a source of pressurized medium; 
b) a valve chamber (54) communicating with said inlet passage, said valve chamber defining a cylinder (valve bore segment 54) with an outlet end (connecting to 50); 
c) a spool (20) accommodated in said cylinder, said cylinder and said spool together forming said internal medium valve; 
d) an outlet passage (50 and 48) having an outlet nozzle (34) with a nozzle passage (Fig. 11) for directing said medium stream, said outlet passage communicating with said outlet end of said valve chamber; 
e) a pivotal trigger lever (12) mounted in the gun body and connected to the spool to permit an operator to displace the spool in the cylinder to activate and deactivate said internal medium valve; 
f) the spool including a first piston head (at left 21 in Fig. 20) a piston rod (body of 20) extending from the first piston head to the pivotal lever, and a second piston head (at right 21 in Fig. 20) spaced from the first one along the piston rod by an annular tubular space (Fig. 11) communicating with the inlet passage and able to be brought into communication with said outlet passage in the valve open position, and the two piston heads being of the same diameter and/or working area; and 
g) characterized in that the valve chamber cylinder and the spool are curved (axially along the rod of 20).

With respect to claim 3, Downey discloses wherein the gun body and the pivotal trigger lever and the spool are made from a material (Col. 6, line 44. Metal, steel, and plastic all have elastic property) permitting snap mounting of the integral unit in the gun body.
With respect to claim 18, Downey discloses wherein the outlet passage starts at the outlet end of the valve chamber, and there it has a cross section of a shape such that in the beginning of the opening movement of the spool the opening area will increase successively and that will result in a progressive flow of the high-pressure medium upon progressive movement of the spool to open the valve progressively (same or similar configuration as the Applicant’s invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Downey.
With respect to claim 4, Downey discloses the blow gun as in claim 3 except for wherein the material is a glass fiber reinforced nylon 66 resin (poly(hexamethylene adipamide)).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the material a glass fiber reinforced nylon 66 resin in order to provide the required material properties that matches or exceed the required specification.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 5, Downey discloses wherein the valve chamber cylinder and the spool curve (axially along the rod of 20) in the direction of the medium flow from the inlet passage to the nozzle (Fig. 11).
With respect to claim 6, Downey discloses wherein the direction of flow is deviated less than 90° upon passing (the boundary) from the inlet passage into the 
With respect to claim 7, Downey discloses wherein the direction of flow is deviated less than 90° upon passing (the boundary) from the valve chamber cylinder into the outlet passage (See enlarged Fig. 11 with additional annotations below).
With respect to claim 8, Downey discloses wherein the outlet passage starts at the outlet end of the valve chamber, and there it has a cross section of a shape such that in the beginning of the opening movement of the spool the opening area will increase successively and that will result in a progressive flow of the high-pressure medium upon progressive movement of the spool to open the valve progressively (same or similar configuration as the Applicant’s invention).
With respect to claim 17, Downey discloses wherein the direction of flow is deviated less than 90° upon passing (the boundary) from the valve chamber cylinder into the outlet passage (See enlarged Fig. 11 with additional annotations below).

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Eriksson (US 6,415,991).
With respect to claim 9, Downey discloses the blow gun as in claim 8 except for wherein the nozzle is a silenced blowing nozzle comprising a central part with at least one Laval nozzle having a discharge opening that will generate a concentrated core stream with supersonic velocity, and further a more peripheral part surrounding the central part and comprising a plurality of secondary nozzles having a plurality of secondary nozzle openings spaced from one another and the at least one central 
However, Eriksson teaches a silenced blowing nozzle (1) comprising a central part (6) with at least one Laval nozzle (11) having a discharge opening (opening of 11) that will (capable of) generate a concentrated core stream with supersonic velocity, and further a more peripheral part (5) surrounding the central part and comprising a plurality of secondary nozzles (13) having a plurality of secondary nozzle openings (openings of 13) spaced from one another and the at least one central discharge opening, each secondary nozzle opening generating a stream that is divergent from the axis (10) of the core stream. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of silenced blowing nozzle, as taught by Eriksson, to Downey’s nozzle, in order to provide an efficient blowing nozzle with which a significantly higher and/or quieter blowing force (Col. 1, lines 64-67).
With respect to claim 10, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle, Downey and Eriksson fail to disclose wherein at least some of said secondary nozzles are Laval nozzles, preferably all of them.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make at least some of said secondary nozzles are Laval nozzles in order to provide an efficient blowing nozzle with which a significantly higher and/or quieter blowing force, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper 
With respect to claim 19, Downey discloses the blow gun as in claim 1 except for wherein the nozzle is a silenced blowing nozzle comprising a central part with at least one Laval nozzle having a discharge opening that will generate a concentrated core stream with supersonic velocity, and further a more peripheral part surrounding the central part and comprising a plurality of secondary nozzles having a plurality of secondary nozzle openings spaced from one another and the at least one central discharge opening, each secondary nozzle opening generating a stream that is divergent from the axis of the core stream.
However, Eriksson teaches a silenced blowing nozzle (1) comprising a central part (6) with at least one Laval nozzle (11) having a discharge opening (opening of 11) that will (capable of) generate a concentrated core stream with supersonic velocity, and further a more peripheral part (5) surrounding the central part and comprising a plurality of secondary nozzles (13) having a plurality of secondary nozzle openings (openings of 13) spaced from one another and the at least one central discharge opening, each secondary nozzle opening generating a stream that is divergent from the axis (10) of the core stream. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of silenced blowing nozzle, as taught by Eriksson, to Downey’s nozzle, in order to provide .

Claims 11-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Eriksson and further in view of Wright et al. (US 2011/0108139. Wright hereafter).
With respect to claim 11, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle, Downey and Eriksson fail to disclose wherein an anti-backflow valve is located in the inlet passage.
However, Wright teaches an anti-backflow valve (10) is located in the inlet passage (paragraph [0013]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an anti-backflow valve, as taught by Wright, to Downey’s inlet passage, in order to prevent contamination due to backflow to the supply (paragraph [0005], lines 3-5).
With respect to claim 12, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Wright further teaches wherein the anti-backflow valve reduces noise caused by the pressurized medium upon entering the inlet passage and minimizes an explosive noise upon disconnection of the blow gun from the pressurized medium source (as best understood by the Examiner, Wright anti-backflow valve is the same or similar configuration as the Applicant’s invention).
With respect to claim 13, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Wright further teaches wherein the anti-backflow valve includes a generally thimble-shaped valve body (Figs. 1a and 1b) 
With respect to claim 14, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Downey, Eriksson and Wright fail to disclose wherein the elastic plastic material is a thermoplastic polyurethane ester resin that has a good shape memory and is resistant to oil.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastic plastic material of a thermoplastic polyurethane ester resin that has a good shape memory and is resistant to oil in order to provide the required material properties that matches or exceed the required specification.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 15, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Wright further teaches wherein the slits of the valve body also are shaped to serve as a filter for removing possible unwanted particles in the medium to reach and block the nozzle (same or similar configuration as the Applicant’s invention).
With respect to claim 16, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Wright further wherein the valve body even when fully compressed permits a full medium flow through the blow gun (same or similar configuration as the Applicant’s invention).

With respect to claim 22, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Wright further teaches wherein the slits of the valve body also are shaped to serve as a filter for removing possible unwanted particles in the medium to reach and block the nozzle (same or similar configuration as the Applicant’s invention).
With respect to claim 23, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Wright further wherein the valve body even when fully compressed permits a full medium flow through the blow gun (same or similar configuration as the Applicant’s invention).
With respect to claim 24, Downey’s blow gun modified by Eriksson’s silenced blowing nozzle and Wright’s anti-backflow valve, Wright further wherein the valve body even when fully compressed permits a full medium flow through the blow gun (same or similar configuration as the Applicant’s invention).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Wright.
With respect to claim 20, Downey disclose a blow gun as in claim 1, Downey fails to disclose wherein an anti-backflow valve is located in the inlet passage.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an anti-backflow valve, as taught by Wright, to Downey’s inlet passage, in order to prevent contamination due to backflow to the supply (paragraph [0005], lines 3-5).

    PNG
    media_image1.png
    199
    469
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 13, 2021